internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a 3-plr-122376-00 date date legend taxpayer individual company foundation dear this is in reply to your ruling_request dated date your representative supplemented your request with additional information dated date date date date date and date facts taxpayer owns shares of voting_stock in company a closely-held corporation the shares of company stock held by taxpayer are capital assets in the hands of taxpayer and taxpayer has held her shares for more than one year in taxpayer and other company shareholders entered into a voting agreement the purpose of the voting agreement was to facilitate any future negotiations to sell company pursuant to the voting agreement taxpayer transferred to individual her voting rights with respect to corporate events affecting change_of_ownership or control of company the voting agreement required taxpayer to agree to vote as directed by individual recently the voting agreement was amended to provide that the votes would be directed by a person who is not individual and is not related to taxpayer plr-122376-00 taxpayer proposes to contribute her stock in company to foundation an organization described in sec_170 sec_170 and sec_501 of the internal_revenue_code foundation is a supporting_organization described in sec_509 which by definition is not a private_foundation the contributed shares would remain subject_to the amended voting agreement issue is taxpayer’s contribution of company stock to a sec_170 organization deductible under sec_170 conclusion yes taxpayer’s contribution of company stock to a sec_170 organization is deductible under sec_170 subject_to the percentage limitations of sec_170 substantiation requirements for any contribution of dollar_figure or more and other limitations and requirements of sec_170 partial interest rule law and analysis sec_170 allows as a deduction subject_to certain limitations and exceptions any charitable_contribution to an organization described in sec_170 payment of which is made within the taxable_year sec_170 disallows a charitable_contribution_deduction for the contribution of a partial interest in property sec_170 provides an exception in the case of a contribution of an undivided portion of the taxpayer’s entire_interest in the property sec_1_170a-7 of the income_tax regulations defines an undivided portion of a taxpayer’s entire_interest in property as a fraction or percentage of each and every substantial interest or right owned by the donor in such property that extends over the entire term of the donor’s interest in the property sec_1_170a-7 of the regulations provides however that a deduction will not be allowed where the property in which a partial interest exists was divided in order to create such interest and thus avoid sec_170 sec_1 170a- b i of the regulations further provides that a taxpayer is denied a deduction for a charitable_contribution in perpetuity of an interest in property where the donor transfers some specific rights and retains other substantial rights revrul_81_282 1981_2_cb_78 holds that a contribution of voting_stock to a charitable_organization with the donor retaining the right to vote that stock a substantial right constitutes a contribution of a partial interest under sec_170 for which a charitable_contribution_deduction is not allowed when taxpayer contributes her shares in company stock to foundation she will not plr-122376-00 contribute all interests in the shares certain voting rights have already been transferred to a third party the voting rights are substantial rights see revrul_81_282 however because those rights had been transferred eight years ago for a business_purpose the interests were not divided in order to avoid sec_170 thus sec_1_170a-7 of the regulations does not cause disallowance of the charitable_contribution_deduction in this case reductions to charitable_contribution_deduction sec_1_170a-1 of the regulations provides that if a charitable_contribution is made in property other than money then the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 of the regulations sec_170 reduces a charitable_contribution_deduction by the amount of gain that would not be long-term_capital_gain if the property were sold sec_170 further limits the charitable_contribution_deduction by the amount of gain that would be long-term_capital_gain for certain contributions of tangible_personal_property and contributions to or for_the_use_of certain private_foundations the shares if sold by taxpayer would result in long-term_capital_gain because the shares are not tangible_personal_property and will not be contributed to a private_foundation sec_170 does not apply accordingly the deductible amount is not reduced under sec_170 percentage limitations sec_170 provides percentage limitations on charitable_contributions sec_170 provides that in the case of a contribution of capital_gain_property to an organization described in sec_170 to which sec_170 does not apply the total amount of contributions of such property which may be taken into account for determining the income_tax deduction shall not exceed percent of the taxpayer’s contribution_base for the year in the instant case taxpayer proposes to contribute shares of company stock to an organization described in sec_170 sec_170 does not apply accordingly taxpayer’s contribution deduction is subject_to the percent limitation of sec_170 plr-122376-00 substantiation sec_170 requires a contemporaneous written acknowledgment for all contributions of dollar_figure or more the acknowledgment must be obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return form_8283 when the amount of the deduction for noncash gifts exceeds dollar_figure the donor must complete the relevant portions of form_8283 according to sec_1_170a-13 of the regulations a donor who contributes property other than certain publicly_traded_securities and claims a charitable_contribution_deduction in excess of dollar_figure must satisfy additional substantiation requirements effect of this ruling no opinion is expressed concerning the federal_income_tax consequences of these contributions under any other provision of the internal_revenue_code a copy of this ruling should be attached to taxpayer’s federal_income_tax return for the tax years affected this ruling is directed only to the taxpayer requesting it sec_6110 provides that this ruling may not be used or cited as precedent associate chief_counsel income_tax accounting by ____________________________ karin gross senior technician reviewer branch cc
